United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    June 7, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-60285
                          Summary Calendar


SOLOMON RAMLIANTHANGUA,

                                    Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A78 318 169
                        --------------------

Before JOLLY, DAVIS and OWEN, Circuit Judges.

PER CURIAM:*

     Solomon Ramlianthangua, a native and citizen of Burma, has

petitioned for review of an order of the Board of Immigration

Appeals (BIA) affirming the immigration judge’s (IJ) decision

denying his applications for asylum, withholding of removal, and

relief under the Convention Against Torture (CAT).      The IJ found

that, although Ramlianthangua had been subjected to

discrimination and harassment, the incidents he described did not

rise to the level of past persecution based on his race,

religion, or social group.   Generally, we review the decision of

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-60285
                                  -2-

the BIA and will consider the underlying decision of the IJ only

if it influenced the BIA’s determination.     Mikhael v. INS, 115
F.3d 299, 302 (5th Cir. 1997).    When, as in this case, the BIA in

essence adopted the IJ’s decision, we review the IJ’s decision.

Id.; see also Gomez-Mejia v. INS, 56 F.3d 700, 702 (5th Cir.

1995).

     Ramlianthangua’s past experiences of forced labor on a

railroad project, beatings for missing school on Sundays, and

being placed in jail due to his family’s failure to pay a tax

amounted to discrimination that was no more egregious than other

types of mistreatment that this court has held not to be

persecution.     See, e.g., Fleurinor v. INS, 585 F.2d 129, 132 (5th

Cir. 1978).    “Neither discrimination nor harassment ordinarily

amounts to persecution . . . even if the conduct amounts to

‘morally reprehensible’ discrimination on the basis of race or

religion.”     Eduard v. Ashcroft, 379 F.3d 182, 188 (5th Cir.

2004).   The IJ’s finding that Ramlianthangua had not suffered

past persecution was supported by substantial evidence.

     Ramlianthangua also avers that the evidence compels a

finding that he has a well-founded fear of future persecution

because he established a pattern and practice of persecution of

similarly situated groups in Burma based on their Christianity,

Chin ethnicity, and their membership in the Chin National Front

(CNF).   “To establish a well-founded fear of future persecution,

an alien must demonstrate a subjective fear of persecution, and
                           No. 05-60285
                                -3-

that fear must be objectively reasonable.”   Zhao v. Gonzales,

404 F.3d 295, 307 (5th Cir. 2005) (internal quotation marks and

citation omitted).

     Assuming that Ramlianthangua had a subjective fear of

persecution, as his application and testimony indicate, he cannot

show that his fear was objectively reasonable.   An alien may

prove the objectivity of his persecution claim by showing that he

would be singled out for persecution or, alternately, that there

is a “pattern or practice” of persecution of a group of persons

in which he is a member on account of an enumerated ground.     Id.

at 307-08; 8 C.F.R. § 208.13(b)(2)(iii)(A) (2005).

     According to Ramlianthangua, the Burmese government likely

is aware that he is Christian and Chin.   The record does not show

that knowledge so disturbed the government that he suffered past

persecution.   The only characteristic established on the record

that distinguishes Ramlianthangua from other Chin is his

membership in the CNF.   Although Ramlianthangua testified that

the Burmese government was aware that he was a member of the CNF,

he did not present corroborating evidence of his membership in

the CNF or his participation in any other political activities,

or any evidence that he was persecuted on those grounds.     See

Zhao, 404 F.3d at 309.   He did not present any evidence that

after he fled from Burma, the police or military officers looked

for him.   He also failed to show that the police or military

officers questioned or threatened his family or friends in an
                           No. 05-60285
                                -4-

attempt to find him.   He has not shown that the arrest of his

mother was specifically related to or in retaliation for his

fleeing from Burma, given that his mother’s arrest occurred

approximately three years after he left Burma.   Substantial

evidence supports the IJ’s decision, and Ramlianthangua’s asylum

claim fails.

     Because Ramlianthangua has not met the requirements

necessary to obtain asylum, he cannot meet the more onerous

standards required to obtain withholding of removal or relief

under the CAT.   See Efe v. Ashcroft, 293 F.3d 899, 906 (5th Cir.

2002); Girma v. INS, 283 F.3d 664, 667 (5th Cir. 2002).

Therefore, Ramlianthangua’s claims for withholding of removal and

relief under the CAT also fail.

     Ramlianthangua’s petition for review is DENIED.